Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11, 13 and 16 of U.S. Patent No. 11,115,988. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claims 1, 11 and 17 recite experiencing… a pattern of recurrence over time of signal interference; and performing the one or more first mitigation steps, as in conflicting claims 1, 11 and 16 in the patent.
Instant claims 2-4 and 14 correspond to conflicting claims 2-4 and 13 in the patent.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11, 13 and 16 of U.S. Patent No. 10,805,937. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claims 1, 11 and 17 recite experiencing… a pattern of recurrence over time of signal interference; and performing the one or more first mitigation steps, as in conflicting claims 1, 11 and 16 in the patent.
Instant claims 2-4 and 14 correspond to conflicting claims 2-4 and 13 in the patent.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-16 of U.S. Patent No. 10,582,510. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claims 1, 11 and 17 recite experiencing… a pattern of recurrence over time of signal interference; and performing the one or more first mitigation steps, as in conflicting claims 1, 12 and 17 in the patent.
Instant claims 2-9 correspond to conflicting claims 2-7, 9 and 10 in the patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 12, 14 and 17 of U.S. Patent No. 10,225,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Instant claims 1, 11 and 17 recite experiencing… a pattern of recurrence over time of signal interference; and performing the one or more first mitigation steps, as in conflicting claims 1, 12 and 17 in the patent.
Instant claims 2-9, 12 and 14 correspond to conflicting claims 2-7, 9, 10, 14 and 16 in the patent.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 14, 16 and 17 of U.S. Patent No. 9,961,691. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Instant claims 1, 11 and 17 recite experiencing… a pattern of recurrence over time of signal interference; and performing the one or more first mitigation steps, as in conflicting claims 1, 12 and 17 in the patent.
Instant claims 2-10, 12 and 14 correspond to conflicting claims 2-7, 9-11, 14 and 16 in the patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 9,729,196. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:  
Instant claims 1, 11 and 17 recite experiencing… a pattern of recurrence over time of signal interference; and performing the one or more first mitigation steps, as in conflicting claims 1, 12 and 17 of the patent.
Instant claims 3-10, 12 and 14 correspond to conflicting patent claims 3-7, 9-11, 14 and 16.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 8-11, 14 and 19 of U.S. Patent No. 9,357,426. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:  
Instant claims 1, 11 and 17 recite experiencing… a pattern of recurrence over time of signal interference; and performing the one or more first mitigation steps, as in conflicting patent claims 1, 11 and 14. 
Instant claims 5, 7-10 and 18correspond to conflicting patent claims 4, 5 and 8-10 and 19.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8-10 and 19 of U.S. Patent No. 9,071,343. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:  
Instant claims 1, 11 and 17 recite experiencing… a pattern of recurrence over time of signal interference; and performing the one or more first mitigation steps, as in conflicting patent claims 1, 11 and 14. 
Instant claims 5, 7 10 and 18 correspond to patent claims 4, 5, 8-10 and 19.

Allowable Subject Matter
Claims 1-20 would be allowable if the double-patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including receiving, by a wireless communication device, an instruction from a base station relating to a detection, in accordance with a threshold, of a pattern of recurrence of a signal interference experienced by the wireless communication device; and performing, by the wireless communication device, one or more first mitigation steps in accordance with the instruction, as in claims 1, 11 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sam Bhattacharya/
Primary Examiner, Art Unit 2646